Citation Nr: 0400537	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-04 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from June 1945 to 
November 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  


REMAND

After this matter was transferred to the Board, the veteran 
submitted additional evidence that was received in May 2003.  
The evidence consists of duplicate statements of the veteran 
regarding the etiology of the disorders at issues, a 
duplicate private medical report dated in January 2000, and 
duplicate VA X-rays results of the veteran's knee dated n 
July 2001.  The veteran also submitted X-rays films in 
support of his claims; however, the veteran did not provide 
an interpretation or description of the films, and he has not 
waived RO consideration of this evidence.  Pursuant to a 
recent decision by the Federal Circuit Court of Appeals, the 
case must be remanded to the RO for review of the evidence in 
the first instance.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Additionally, the veteran's service medical records are not 
on file. There is information in the file from the National 
Personnel Records Center that the records were destroyed by 
fire.  It is clear that additional attempts to obtain those 
records would be futile.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The RO has asked the veteran for additional information in an 
attempt to obtain alternative records, such as morning 
reports and Surgeon General's records for HQ Company, 3rd 
Division from June 1, 1945, to September 30, 1945, to show 
that the veteran had treatment during his active duty, but no 
documents were found.  The National Personnel Records Center 
indicated that the search would have to be narrowed to a 90-
day period and that the veteran's complete assignment would 
be needed, including battalion or regiment in the 3rd 
Division.  If this information is not provided, the NPRC will 
fail in locating any records pertaining to the veteran.  

In light of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should ask the veteran about 
his service to include the name of his 
battalion or regiment in the 3rd 
Division.  He should also be asked to 
identify the approximate time period 
(month and year) during which he 
experienced his injuries.  Finally, he 
should be asked if he received any unit 
or individual citations, medals, 
decorations, or other military award.  He 
should provide any proof he has that he 
received any identified awards, if 
possible.  

2.  The RO should contact the veteran and 
have him to identify the X-rays studies.  
Thereafter, an interpretation of the 
studies should be provided, if possible.  

3.  Then, the RO should readjudicate the 
veteran's claims on appeal with 
consideration of the X-rays studies, if 
appropriate.   

4.  If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


